Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment received 8/10/2022 is entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitation “for a heat demand a plurality of heat-reclaim units, causing the pressure of the CO2 refrigerant to reach a transcritical level as a function of said heat demand for the plurality of heat-reclaim units to absorb heat from the CO2 refrigerant in the gas cooling stage.” does not have antecedent basis in the specification.
In the last paragraph of page 7, the specification recites “appropriate valves are provided so as to control the amount of CO2 refrigerant directed to the gas cooling stage 36, in view of the heat demand from the heat-reclaim exchanger 34.” Thus although demand is stated it is not tied to a demand of “a plurality of heat-reclaim units” nor does it reference the pressure of the CO2 refrigerant reaching a “transcritical level”
In the first full paragraph of page 8, the specification recites “In warmer climates in which the demand for heat is smaller, the CO2 refrigerant is compressed to a supra-compressed state…” thus although demand is stated it is not tied to a demand of “a plurality of heat-reclaim units”.
In the second full paragraph of page 10, the specification recites “Fig. 2 shows operating pressures for the CO2 refrigeration system as used in cold climates (e.g. , winter conditions in colder regions), with a demand for heat by the secondary refrigerant circuit 35.” The refrigerant circuit 35 is connected to heat reclaim heat exchanger 34 and therefor could be understood as a proxy thereof. However it is again singular rather than a demand of “a plurality of heat-reclaim units.”
Thus although as noted above there are relevant sections the feature does not have proper antecedent basis in the specification.
Drawings
The drawings were received on 8/10/2022.  These drawings are acceptable in regard to reference character 10 being used for CO2 compression.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 includes “a plurality of heat-reclaim units” and claims 10-11 state the plurality of heat reclaim units are in series or parallel with the gas cooling stage. While the figures show a single gas cooling stage (36) with relation to a single heat-reclaim unit (34) a plurality of heat-reclaim units are not shown with parallel or series relation to 36.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a pressure-regulating device” in claim 3. A return to the specification shows that the device is a valve or loop ([0051] of associated PGPub).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 10-11 state the plurality of heat reclaim units are in series or parallel with the gas cooling stage. While the figures show a single gas cooling stage (36) with relation to a single heat-reclaim unit (34). Heat reclaim 13 is also shown at another portion of the circuit. Thus while one of the heat-reclaim units is shown in a parallel arrangement to the gas cooler and there is disclosure of series (last paragraph of page 7), this applies to the single heat reclaim unit 34. It is not supported for a plurality of heat reclaim units to be in parallel or series with the gas cooler. Thus claims 10 and 11 are not supported by the original disclosure
Claim 12 recites absorbing heat by blowing air on a coil. However [0049] provides this feature is association with the coil of gas cooling stage 36. The gas cooling stage appears in claim 1. Thus applicant is claiming an additional coil not found in the original disclosure.
Claims depending from a rejected claim are rejected due to their dependency.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,690,389. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patent claims the system including a controller, which during it’s normal course of operation performs the method steps of the instant application.
Priority
This application repeats a substantial portion of prior Application No. 14/831,170, filed 8/20/2015, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
The new feature is found in claim 1 “for a heat demand a plurality of heat-reclaim units, causing the pressure of the CO2 refrigerant to reach a transcritical level as a function of said heat demand for the plurality of heat-reclaim units to absorb heat from the CO2 refrigerant in the gas cooling stage.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-11 and 13-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christensen (WO 2007/022778) in view of Nilsson et al (“Ice Rink Refrigeration System with Carbon Dioxide as Secondary Fluid in Copper Tubes” reference provided by applicant on IDS received 7/6/2020), and alternatively in further view of Concha et al (US 7,225,629).
Regarding claim 1, Christensen discloses (refer to figure 5 unless otherwise noted) a method for operating a CO2 refrigeration system, comprising:
operating a refrigeration cycle by sequentially:
compressing CO2 refrigerant (with compressor 14),
releasing heat from the CO2 refrigerant in a gas cooling stage (within gas cooler 18) after the compressing,
absorbing heat from a target (at heat exchanger 30 cooling is performed) after the releasing, and
directing the CO2 refrigerant having absorbed heat to the compressing; and
for a heat demand a plurality of heat-reclaim units (50 and 22; it is noted here that valve 20 may be downstream of 22, 4:15-16), causing the pressure of the CO2 refrigerant to reach a transcritical level (figures 3 and 4 show transcritical operation) as a function of said heat demand for the plurality of heat-reclaim units (50 and 22) to absorb heat from the CO2 refrigerant in the gas cooling stage (page 3, lines 10-18 discusses transitioning to transcritical operation based on ambient temperature or in other words the demand or capacity of ambient to dissipate heat; page 5, lines 25-36 describe transitioning between subcritical and transcritical  by charging or discharging the capacity of storage tank 40 which reflects the demand of heat reclaim units 50 and 22; page 6, lines 6-13 describe transitioning from sub-critical to transcritical operation caused by seasonal changes and includes a change in heat reclaim demand).
Further regarding a heat demand of the heat reclaim units. Concha discloses a CO2 refrigeration heat pump including a heat reclaim unit which causes the pressure of the CO2 refrigerant to reach a transcritical level as a function of heat demand (steps 201 and 202 provide for a heat demand, based on the temperature of the tank, and energizing the heat pump which puts the refrigerant at a transcritical level). It would have been obvious to one of ordinary skill in the art to have provided Christensen with an additional heat reclaim unit for heating a water tank including the operation of the heat pump based on demand as taught by Concha in order to provide for supply of hot water, usable for domestic purposes or for space heating.
Christensen lacks the use of the CO2 system being for an “ice-playing surface”. Nilsson discloses that it is known to utilize CO2 refrigeration systems for the cooling of ice rinks. It has been held that combining prior art elements according to known methods to yield predictable results is obvious. In this instance Christensen provides the base CO2 refrigeration system is known and Nilsson provides that the cooling of an ice playing surface by CO2 is known. It is therefor recognized that combining Christensen and Nilsson achieves the predictable result of performing cooling and is obvious. 
Regarding claim 2, Christensen discloses causing the pressure of the CO2 refrigerant to return to a subcritical level from said transcritical level as a function of said heat demand (Christensen provides for sub-critical operation; Concha provides for the determination of demand, thus if demand is not required for water heating on Concha the modified Christensen is free to operate in the subcritical regime.
Regarding claim 3, Christensen discloses causing the pressure of the CO2 refrigerant to reach a transcritical level includes controlling a pressure regulating device (20 and/or 28) downstream of the gas cooling stage (18).
Regarding claim 4, Christensen discloses accumulating CO2 refrigerant in a liquid state in a reservoir (12) prior to said absorbing heat (at 30).
Regarding claim 5, Christensen and Nilsson disclose absorbing heat from at least one ice-playing surface includes circulating CO2 refrigerant in a circuit of pipes to absorb heat from the at least one ice-playing surface (figure 2 of Nilsson provides for pipes to absorb heat from the ice playing surface).
Regarding claim 6, Christensen and Nilsson circulating CO2 refrigerant in a circuit of pipes includes vaporizing the CO2 refrigerant with at least one expansion valve (28 of Christensen).
Regarding claim 8, Christensen discloses at least one of the plurality of heat-reclaim units absorbs heat from the CO2 refrigerant in the gas cooling stage by heat exchange with a secondary refrigerant (22 and 50 exchange heat with water as a secondary refrigerant).
Regarding claim 9, Christensen discloses the secondary refrigerant heats water in at least one water tank (40; page 6, lines 8-9).
Regarding claim 10, Christensen discloses the plurality of heat-reclaim units absorbs heat from the CO2 refrigerant in series with the gas cooling stage (50 and 22 are in series with 18 as shown in figure 5).
Regarding claim 11, Christensen discloses the plurality of heat-reclaim units (50 and 22) absorbs heat from the CO2 refrigerant in the gas cooling stage in series rather than parallel.
In the previous office action on the merits the Examiner took Official Notice that arranging heat exchangers in parallel is old and well known. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C).	 
It would have been obvious to one of ordinary skill in the art to have rearranged the heat reclaim units of Christensen (22 and 50) to be in parallel with 18 rather than series in order to reduce pressure drop and thereby reduce pumping requirements.
Regarding claims 13 and 14, Christensen discloses the method of claim 1 but is silent concerning oil.
In the previous office action on the merits the Examiner took Official Notice that that collecting oil in a reservoir at a compressor outlet and returning oil to a compressor inlet is old and well known. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C).
It would have been obvious to one of ordinary skill in the art to have provided Christensen with an oil separator in order to maintain lubrication within the compressor and reduce lubricant fouling of the heat exchangers.
Regarding claim 15, Christensen discloses controlling the pressure-regulating device downstream of the gas cooling stage includes modulating a valve (20 or 28) to maximize the heat reclaim as a function of the heat demand of the plurality of heat-reclaim units (pages 4-5 and figures 2-4 describe the change in COP and heat reclaim in the 2-3 enthalpy change).
Regarding claim 16, Christensen discloses causing the pressure of the CO2 refrigerant to reach a transcritical level as a function of said heat demand includes causing the pressure of the CO2 refrigerant to reach a pressure of at least 1400 psi (page 5 “120 bar” which is about 1740 psi and thus at least 1400 psi). Christensen is silent concerning transcritical operation during winter months. Christensen does provide for winter operation in the subcritical regime (page 6, lines 6-7), but notes the transition to transcritical based on the temperature of heat release (page 1, lines 8-23). Further the high side of the system is used to heat a heating system in winter time (page 6, lines 9-10). Therefor it would have been obvious to one of ordinary skill in the art to have operated the system in the transcritical regime in order to allow for higher heating temperatures during winter operation.
Regarding claim 17, Christensen discloses causing the pressure of the CO2 refrigerant to reach a transcritical level as a function of said heat demand includes causing the pressure of the CO2 refrigerant to reach a pressure of about 580 psi (“40 bar” page 5, line 20) as a function of the heat demand during a summer month period, wherein an outdoor temperature is warmer in the summer month period than in the winter month period (page 1, lines 8-23). While the cited section discusses transition to transcritical operation during summer months; it is understood that the temperature in the summer months won’t always be above 20C and therefor during these times the system operates in the subcritical range in order to increase COP as disclosed. Further regarding the claimed pressure of 550 psi vs the disclosed pressure of 580 psi; it has been held that the optimization of a result-effective variable is obvious. In this instance condensing pressure during subcritical operation relates to system COP. Therefor because pressure is recognized as effecting the result of COP; the value of 550 psi is not a product of innovation but of ordinary skill and is obvious to optimize in order to improve COP.
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christensen (WO 2007/022778), in view of Nilsson et al (“Ice Rink Refrigeration System with Carbon Dioxide as Secondary Fluid in Copper Tubes” reference provided by applicant on IDS received 7/6/2020), in view of Concha et al (US 7,225,629), and in view of Matsumoto et al (US 7,228,700).
Regarding claim 12, Christensen discloses the plurality of heat-reclaim units (22 and 50) but lacks that heat is absorbed by blowing air on a coil which circulates CO2, rather 22 and 50 exchange heat with a liquid. Matsumoto discloses a CO2 refrigeration system including a gas cooler (12) and a heat reclaim unit (152) which reclaims heat from the CO2 refrigerant by blowing air on a coil which circulates the CO2 refrigerant. It would have been obvious to one of ordinary skill in the  art to have provided Christensen with the multistage compressor and heat reclaim unit of Matsumoto in order to increase system capacity.
Response to Arguments
Applicant’s arguments filed 8/10/2022 have been fully considered.
Regarding the drawings, the corrected figure properly indicates the reference numeral 10.
Regarding the drawing objection for failing to show claimed subject matter. Applicant argues that the omitted features are not necessary for understanding the subject matter sought to be patented. Further applicant asserts that only the series relation is missing from the drawings. However only a single heat reclaim unit 34 is shown relative to the gas cooling stage. Thus both arrangements are omitted. 
Regarding 112.6 the examiner has reviewed [0051] and includes the “loop” in addition to the “valve”. It would be appreciated if applicant could be more explicit on what they believe should be incorporated form the specification.
Regarding 112.1 A review of the figure shows a single heat reclaim heat exchanger/unit 34. It remains unclear if applicant considers the gas cooling unit 36 and heat reclaim heat exchanger 34 to each be a heat reclaim unit in order to provide for the plurality.
Regarding the prior art rejection. Applicant refers to the “function of said heat demand of the plurality of heat-reclaim units” as pointed out in transitioning from sub-critical to transcritical includes the use of heating water or cooling of the water. Thus providing for a heat demand.
The heat demand in the claim is loosely defined. Which is believed to be what is causing the disagreement.  The examiner suggests defining the heat demand of the heat-reclaim units more clearly.
This is the same reason that the declaration is found to be unpersuasive.  This is highlighted by paragraph 10 of the declaration which provides an example of transcritical operation without regarding ambient temperature. There is no feature in the claim that precludes the method of operation from also considering ambient temperature. Further as cited from the specification at page 10, second paragraph includes the use of ambient temperature conditions (winter or summer conditions) for selection of operating pressure.
Christensen controls transcritical operation with the use of valve 20 to optimize performance. The valve 20 controls operation in the transcritical operation based on the temperature and pressure at the gas cooler outlet (5:21-24). Thus the transcritical level is controlled as a function of the heat demand (temperature) at the circuit location. Notably it remains from applicant’s arguments ambiguous whether the gas cooler should be considered as amount the heat reclaim units. 
Further at page 5, lines 29-36 it is discussed that the system operates sub-critically to cool the storage tank and transcritically to heat the storage tank and thereby increase capacity when operating transcritically. The system actively switches to providing heat to the reclaim units and to tank 40 by the arrangement of valve 50/48 whereas in sub-critical operation  40 is cooled with the use of evaporator 42.
Concha is now also provided who clearly demonstrates demand (based on tank temperature) for the activation of the heat pump in transcritical operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Backman et al (US 6,321,551) utilizes heat from cooling rink for facility heating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763